Broyles, C. J.
(After stating the foregoing facts.) This court certified to the Supreme Court the question whether, under the above-stated facts, the contract between Mrs. Reynolds and Robinson, evidenced by the new note, the bill of sale, and the second security deed, was void as being against public policy, and the Supreme Court answered that it was against public policy and was void. For the full decision of that court see Robinson v. Reynolds, 194 Ga. 324 (21 S. E. 2d, 214). Our headnote is quoted from that decision. It follows that a verdict in favor of the defendant was demanded by the evidence, and that the verdict for the plaintiff was contrary to law and the evidence. The refusal to grant a new trial was error. Since this ruling is controlling in the case, the special assignments of error are not considered.

Judgment reversed.


MacIntyre and Gardner, JJ., concur.